 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8      LESLIE GUY WILSON,                               CASE NO. C19-489 RSL

 9                            Petitioner,                ORDER ON REVIEW OF MOTION
                                                         FOR RECUSAL
10             v.

11      UNITED STATES OF AMERICA,

12                            Defendant.

13         On April 17, 2019, Petitioner Wilson filed a “Motion for Different United States District
14 Judge” seeking to disqualify the Honorable Robert S. Lasnik in this matter. Dkt. #11. On May

15 24, 2019, Judge Lasnik issued an Order declining to recuse himself and, in accordance with this

16 Court’s Local Rules, referring that decision to the Chief Judge for review. Dkt. #16; see LCR

17 3(f).

18         A judge of the United States shall disqualify himself in any proceeding in which his
19 impartiality “might reasonably be questioned.” 28 U.S.C. § 455(a). Federal judges also shall

20 disqualify themselves in circumstances where they have a personal bias or prejudice concerning

21 a party or personal knowledge of disputed evidentiary facts concerning the proceeding. 28

22 U.S.C. § 455(b)(1). Pursuant to 28 U.S.C. § 144, “whenever a party to any proceeding in a

23 district court makes and files a timely and sufficient affidavit that the judge before whom the

24


     ORDER ON REVIEW OF MOTION FOR RECUSAL - 1
 1 matter is pending has a personal bias or prejudice either against him or in favor of any adverse

 2 party, such judge shall proceed no further therein, but another judge shall be assigned to hear

 3 such proceeding.” “[A] judge’s prior adverse ruling is not sufficient cause for recusal.” United

 4 States v. Studley, 783 F.2d 934, 939 (9th Cir. 1986); see also Taylor v. Regents of Univ. of Cal.,

 5 993 F.2d 710, 712 (9th Cir. 1993) (“To warrant recusal, judicial bias must stem from an

 6 extrajudicial source.”).

 7          Petitioner’s sole ground for recusal is Judge Lasnik’s prior handling of Petitioner’s

 8 criminal cases. Petitioner points to no extrajudicial source of bias. As stated above, Judge

 9 Lasnik’s prior adverse rulings cannot legally constitute a basis for recusal. The Court finds that

10 Plaintiff has failed to present any valid reason to question Judge Lasnik’s impartiality.

11          Accordingly, the Court hereby finds and ORDERS that Judge Lasnik’s refusal to recuse

12 himself from this matter is AFFIRMED.

13

14          DATED this 6th day of June 2019.

15

16                                                A
                                                  RICARDO S. MARTINEZ
17                                                CHIEF UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24


     ORDER ON REVIEW OF MOTION FOR RECUSAL - 2
